Case: 20-10906     Document: 00516185400         Page: 1     Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 31, 2022
                                  No. 20-10906
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hosie Tucker, III,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:12-CR-161-1
                            USDC No. 4:20-CV-810


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Hosie Tucker, III, federal prisoner # 44580-177, appeals the denial of
   his motion for compassionate release under the First Step Act. See 18 U.S.C.
   § 3582(c)(1)(A)(i). The district court denied Tucker’s motion without the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10906     Document: 00516185400          Page: 2    Date Filed: 01/31/2022




                                   No. 20-10906


   benefit of intervening Fifth Circuit authority. Therefore, we VACATE the
   district court’s order and REMAND for further consideration in light of
   United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021).




                                        2